Citation Nr: 0843488	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R. L., and G.R.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted service 
connection for a bilateral hearing loss with a 10 percent 
rating, effective August 29, 2005.  

In April 2008, a hearing was held, at the RO, before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

1.  In December 2005, the veteran's service-connected 
bilateral hearing loss was manifested by a pure tone 
threshold average of 55 decibels with discrimination ability 
of 80 percent in the right ear (numeric designation IV); and 
by a pure tone threshold average of 58 decibels with 
discrimination ability of 80 percent in the left ear (numeric 
designation IV).  

2.  In April 2007, the veteran's service-connected bilateral 
hearing loss was manifested by a pure tone threshold average 
of 45 decibels with discrimination ability of 88 percent in 
the right ear (numeric designation II); and by a pure tone 
threshold average of 41 decibels with discrimination ability 
of 80 percent in the left ear (numeric designation III).  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected bilateral hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Initially, the Board finds that the duty to notify has been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  This matter arises from a claim to reopen after a 
final denial.  In September 2002, the RO denied service 
connection for a bilateral hearing loss.  The veteran filed a 
timely notice of disagreement, but did not respond to the 
statement of the case with a substantive appeal.  Thus, the 
September 2002 RO decision became final.  The veteran's 
request to reopen the claim is dated August 29, 2005.  The RO 
sent the veteran a VCAA compliant notice letter telling him 
what was needed to reopen the claim and establish service 
connection.  The claim was substantiated and service 
connection was granted in March 2006.  The United States 
Court of Appeals for Veterans Claims (Court) issued its 
opinion in Dingess v. Nicholson, 19 Vet. App. 473 (2006) that 
month and the veteran was not informed as to rating decisions 
and effective dates until May 2006.  However, the veteran was 
not prejudiced by this late notice.  He had actual knowledge 
of his right to appeal the rating and did so.  The effective 
date was the date the claim to reopen was received, which is 
the earliest date provided by law and regulation.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Thus, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records, particularly VA 
clinical records, have also been obtained.  The veteran has 
had a hearing and a VA examination.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Rating Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(d) (2008).  The rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Code 6100 (2008).  The Court 
has noted that the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The record includes VA clinical notes from April 2005 to 
February 2006.  On authorized VA audiological evaluation, in 
December 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
60
60
70
55
Left
30
65
65
70
58

Speech audiometry revealed speech recognition ability of 80 
percent correct in both ears.  These audiologic results 
produce a numeric designation of "IV" for the right ear and 
"IV" for the left ear.  When these numeric designations are 
applied to the rating criteria, the result is a 10 percent 
rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100.  

On the authorized VA audiological evaluation, in April 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
50
55
55
45
Left
15
45
55
50
41

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and 80 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "II" for the right ear and "III" for the 
left ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100.  In October 
2007, the RO informed the veteran that since the evidence did 
not show sustained improvement, his 10 percent evaluation 
would be continued.  See 38 C.F.R. § 3.344.  

In April 2008, the veteran, his son, and a friend testified 
at a Board hearing at the RO.  They described the impact of 
the veteran's service-connected hearing loss on his life.  
This included difficulty communicating with his wife, other 
family members and friends, with resultant social withdrawal.  
Also, he could not listen to television or music unless the 
volume was so high that it bothered others.  He had trouble 
understanding people on the telephone.  He could not hear 
vehicles coming on a parking lot.  He wore a headset at work 
that had a volume control he could turn up to hear people.  
To communicate, he had to get close to people and ask them to 
repeat themselves.  He felt the condition had gotten worse.  

Conclusion

As noted above, the rating is arrived at by the mechanical 
application of the audiometric test results to the rating 
criteria.  Although the veteran is competent to report that 
he is worse, the Court has recognized that the most probative 
evidence, and the evidence that serves as the basis of the 
evaluation, is that which is obtained from the controlled 
audiometric environment.  In this case, none of the 
audiometric tests support a rating in excess of 10 percent.  
The clear preponderance of evidence is against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that at no time 
during the rating period has the hearing loss exceeded the 
criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for the service-connected 
bilateral hearing loss disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


